Citation Nr: 0321355	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  01-05 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1945 to March 
1947.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board's January 2003 decision denied entitlement to 
service connection for squamous cell carcinoma and actinic 
keratosis as secondary to service-connected dermatitis, and 
the Board subsequently undertook to develop the remaining 
issue of entitlement to an evaluation in excess of 10 percent 
for service-connected dermatitis.  For the reasons expressed 
below, the Board finds that it is necessary to remand the 
claim.


REMAND

The Board has received the results from an April 7, 2003, 
Department of Veterans Affairs (VA) skin examination that 
were not previously considered by the regional office (RO).  
This recently received evidence has been associated with the 
claims folder.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304 
(2002), it allowed the Board to consider additional evidence 
without having to remand the case to the Agency of Original 
Jurisdiction (RO) for initial consideration and without 
having to obtain the appellant's waiver.  Here, the claims 
folder does not contain a waiver of the RO's consideration of 
the additional medical evidence noted above.  Therefore, 
consistent with the applicable case law, the Board must 
remand the veteran's claim to the RO for a review as to 
whether all evidence needed to consider his claim has been 
obtained (and to conduct any additional VCAA notice and 
development as required), and for the issuance of a 
supplemental statement of the case (SSOC) regarding all 
evidence received since the last supplemental statement of 
the case concerning this issue.  

In light of the above, this matter is REMANDED for the 
following:

The claims folder should be reviewed to 
ensure that all VCAA notification and 
development, as required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002), have been taken 
for the claim.  The veteran and his 
representative should also be given an 
appropriate supplemental statement of the 
case.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




